Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy M. Jay on November 02, 2021.

The application has been amended as follows: 
	Claim 5: --having a filter outlet-- has been added after “filter device” in line 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 5 are allowed because the prior art of record does not show or suggest a filter device and an adapter, respectively, having: a hollow body having: a top portion having a top portion tapered inner diameter, wherein the top portion tapered inner diameter has a maximum diameter and a minimum diameter; a bottom portion; 
Claims 2-3 and 6-20 are allowed due to their dependency on claims 1 and 5, respectively.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778